DETAILED ACTION
Claims 1-16 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions.     
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Specifically, Claims 7 and 11 are rejected since it is not clear what is meant by the language “downstream input terminal ( s)”  and “downstream output terminal ( s).”
Claim 8 is rejected since it is not clear if the “middle mode” recited in lines 30, 36, 44, and 51 are the same as or different from the “at least one middle mode” recited in lines 2-3. 
Regarding Claim 8, line 48, there is no antecedent basis for the language “bottom battery module.”
Regarding Claim 8, the 2nd to the last line, it is not clear what is meant by the term “informs.”
Regarding Claim 12, the 24th to the last line, there is no antecedent basis for the language “bottom battery module.”
Regarding Claim 12, the 2nd to the last line, it is not clear what is meant by the term “informs.”
Regarding Claim 13, line 7, it is not clear what is meant by the language “characterized in that.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.  

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Applicant Admitted Prior Art (hereinafter, “AAPA”). 
Specifically, regarding Claim 1, AAPA discloses a battery module (¶ [0005] of the Specification as filed; FIG. 1), for use in a battery system (1) which is configured to be operable in a bottom mode or a top mode during an enabled state (FIG. 1), the battery module comprising: a battery unit (12[1]; ¶ [0005]; FIG. 1), including at least one battery (FIG. 1), wherein the battery unit generates a battery unit voltage between a positive terminal and a negative terminal of the battery unit (¶¶ [0005], [0006], FIG. 1), and a battery control circuit, powered by the battery unit voltage and configured to operably detect the battery unit voltage and/or to control the battery unit (¶ [0005]), wherein the battery control circuit includes an enable terminal (EN), an upstream input terminal (tB2T), an upstream output terminal (tB2T), a downstream input terminal (tT2B; FIG. 1), and a downstream output terminal (bT2B), and when the enable terminal is at an operation enabling level, or when the upstream input terminal is at an upstream enabling level, the battery module enters the enabled state (¶ [0006]).
Regarding Claim 6, AAPA discloses that the battery unit includes plural batteries which are connected in series, wherein the battery control circuit performs a voltage balancing control on the batteries of the battery unit, such that the batteries of the battery unit achieve a voltage-balanced state (¶ [0005]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  Li (U.S. Pat. No. 8,237,405) discloses the use of battery packs utilizing an enabling bus signal transmission (¶ [0051]) but does not disclose the claimed mode determining step in an enabled state.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is 313-446-6518.  The examiner can normally be reached Monday through Thursday, 1030am - 9pm.   
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833